Citation Nr: 1047818	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-30  063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
rated 20 percent disabling.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2010 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO denied entitlement to an increased rating in 
excess of 20 percent for bilateral hearing loss.

In December 2010, the Vice Chairman of the Board granted a motion 
to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

The evidence indicates that the Veteran's service-connected 
bilateral hearing loss may have worsened since his last VA 
examination in June 2010.  For example, during the June 2010 VA 
examination, the Veteran's pure tone thresholds, in decibels, were 
as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
75
60
65
80
Left ear
75
75
80
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 70 percent in the left ear.

During a July 2010 audiological examination by Diane Puccia, MA, 
the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Right 
ear
80
65
75
75
Left ear
55
60
65
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 72 percent in the left ear.

Given the above evidence, VA's duty to obtain a new examination 
as to the current severity of the Veteran's service-connected  
bilateral hearing loss is triggered.

Furthermore, it is unclear from Dr. Puccia's July 2010 
examination report whether the reported speech recognition 
thresholds were obtained using the Maryland CNC test as required 
by 38 C.F.R. § 4.85 (2010).  A remand is also necessary to seek 
clarification from Dr. Puccia as to what standard was used to 
test the Veteran's speech recognition ability.  See Savage v. 
Shinseki, No. 2009-4406, 2010 WL 4323441, at *11 (Vet. App. Nov. 
3, 2010) (holding that clarification from a private medical 
examiner must be sought when an examination report is unclear or 
insufficient and the missing information is relevant, factual, 
and objective).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

A September 2009 VA audiology consultation note from the VA 
outpatient clinic in Rochester, New York reveals that the Veteran 
underwent audiological testing and that there was moderate 
sloping to profound sensorineural combined type hearing loss.  
The actual pure tone thresholds are not included in the Veteran's 
claims file, but it was noted that the audiogram results could be 
obtained under the "tools audiogram review". VA has a duty to 
obtain such relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Dr. Puccia's July 2010 examination report indicates that the 
Veteran was referred for an audiological evaluation by Dr. Joel 
Shamaskin.  VA has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2010).  A remand is also 
necessary to attempt to obtain any relevant private treatment 
records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask Dr. Puccia to clarify whether the 
speech recognition scores recorded during 
the July 2010 examination were obtained 
using the Maryland CNC test or another 
standard.  The Veteran's assistance may be 
required in this regard.

2.  Obtain and associate with the claims 
file the audiological testing results 
obtained during the September 2009 VA 
audiology consultation at the VA outpatient 
clinic in Rochester, NY and all records of 
the Veteran's treatment for bilateral 
hearing loss at that facility from June 
2010 to the present.

3.  Take all necessary steps to obtain and 
associate with the claims file all 
treatment records for bilateral hearing 
loss from Dr. Shamaskin. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

4.  After any additional treatment records 
are obtained and associated with the 
Veteran's claims file, schedule him for a 
VA audiological examination to assess the 
current severity of the service-connected 
bilateral hearing loss. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

All indicated tests and studies, including 
a puretone audiometry test and a speech 
recognition test (Maryland CNC test), 
should be conducted.  The examiner must 
also fully describe the functional effects 
of the Veteran's hearing disability.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

